Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-2647

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                             AMAN TAFFERE,

                        Defendant, Appellant.


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                        DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
                Selya, and Lipez, Circuit Judges.


     Robert C. Andrews, on brief for defendant, appellant.
     Margaret D. McGaughey, Appellate Chief, and Paula D. Silsby,
United States Attorney, on brief for appellee.




                            August 21, 2006
           Per Curiam.     Defendant Aman Taffere ("Taffere") appeals

from his within-guidelines sentence on the sole ground that the

district court erred in failing to consider the 100:1 crack/cocaine

ratio as imposing more punishment than necessary.         The disposition

of this appeal is governed by this court's decisions in United

States v. Pho, 433 F.3d 53 (1st Cir. 2006), and United States v.

Navedo-Concepción, 450 F.3d 54 (1st Cir. 2006), both of which post-

dated Taffere's sentencing.

           Taffere attempts to avoid Pho's holding that a sentencing

court may not categorically substitute a 20:1 crack-to-powder

cocaine ratio for the 100:1 ratio provided in the guidelines, Pho,

433 F.3d at 64, by conceding that such a categorical substitution,

which he sought below, is now precluded but arguing that the court

nevertheless should have considered the crack/powder disparity in

determining   whether    the   resulting    sentence    was   greater   than

necessary under 18 U.S.C. § 3553(a).       That argument is unavailing.

           Although Pho left open the possibility that "the nature

of the contraband and/or the severity of a projected guideline

sentence may . . . be taken into account on a case-by-case basis,"

id. at 65, Taffere points to no case-specific circumstances that

would   require   a   lesser   sentence   here.   The    judge   explicitly

considered the only potentially mitigating circumstances brought to

his attention by defense counsel--Taffere's difficult adjustment to

life in the United States, to which he had immigrated at a young


                                    -2-
age     from    the   Sudan,   and   his   post-conviction       efforts   at

rehabilitation,       including   obtaining   his    GED--but    nevertheless

concluded that a lesser sentence would not fulfill the criteria set

forth    in     section   3553(a),   including      deterrence    and   public

protection, and that a reduction based on the crack/powder cocaine

differential would create rather than avoid sentencing disparity

among different judges and districts. In imposing a sentence below

the statutory minimum (pursuant to the safety valve) and just one

month above the bottom of the applicable guidelines range, the

judge expressed his hope that the relatively light sentence would

afford Taffere the opportunity for rehabilitation.               He also took

into account Taffere's strong family ties by recommending that he

be imprisoned in Pennsylvania, where his family had relatives with

whom they could stay while visiting him.         Under Navedo-Concepción,

450 F.3d at 58, the "not greater than necessary" language of 18

U.S.C. § 3553(a) requires no further explanation of why a still

lighter sentence would be inadequate.

               Accordingly, the sentence is affirmed.       See 1st Cir. R.

27(c).




                                     -3-